DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2015/0339051).  
Regarding independent claim 1, Yang teaches an electronic device (Figure 74) comprising: 
a touchscreen display (Figure 74: Touch Screen Module 172); 
a processor operatively connected to the display (paragraph 672: processor); and 
a memory operatively connected to the processor, wherein the memory comprises instructions that, when executed (paragraph 685), cause the processor to: 
display, on the display, a user interface comprising a first section configured to receive a drawing input (paragraph 134: drawing strokes; paragraph 164: drawing geometrical figures; Figure 7B: handwritten content area 700) and a second section comprising multiple hues and one or more line widths to be selected for the drawing 
execute an animation image file to be displayed on the first section, the animation image file comprising an order in which an object is drawn by using at least one hue among the multiple hues and at least one line width among the one or more line widths (paragraph 121: the device 100 may display at least one button (for example, a fast forward button, a rewind button, a reproduce button, a pause button, and a reproduction speed control button) for controlling reproduction of partial handwritten content included in the region of interest 20 on the control panel 30); 
receive an input for stopping executing the image file from the display (paragraph 121: pause button); and 
display a drawing output on the display according to the drawing input, the drawing output comprising at least one of a hue and a line width used when the drawing input is received (Figures 33A – 33D).

Regarding dependent claim 2, Yang teaches wherein the instructions are configured to cause the processor to: execute the image file so as to display a first animation of drawing a first part of the object by using a first hue and a first line width for a first duration period; receive a first input for stopping execution of the image file for the first duration period; and display a drawing output comprising the first hue and the first line width (Figure 11A and 11B: each stroke is associated with a timestamp and attributes of the stroke in an animation file; Figure 12: each stroke stores color, thickness and style; paragraph 121: pause button; Figures 33A – 33D).



Regarding dependent claim 4, Yang teaches wherein the instructions are configured to cause the processor to: stop the playback, based on receiving an input for stopping playback of the image file through the display, and display the first section on the display, the first section comprising an image at a time at which the playback is stopped and a picture board arranged above the image and configured to receive a drawing input (Figures 33A – 33D: Region of Interest 3100 over the handwritten content 3300; paragraphs 403 – 411 and Figures 43A – 43D: user utilizing a control panel 4302 to select a region of interest to delete and replace handwritten content).

Regarding dependent claim 5, Yang teaches wherein the instructions are configured to cause the processor to: acquire attribute information related to a drawing tool of the image from metadata associated with the image at the time at which the playback is stopped; and display a drawing output, to which the acquired attribute information is applied, on the picture board, and wherein the attribute information comprises at least one of the type of the drawing tool, the width 

Regarding dependent claim 6, Yang teaches wherein the instructions are configured to cause the processor to: process the image at the time at which the playback is stopped so as to be visually distinguished from an image displayed on the picture board when the image file is played, and display the image at the time at which the playback is stopped on the picture board (Figures 33A – 33D: strokes of Region of Interest 3100 are displayed, based on a timeline in the control panel 3310, over the handwritten content 3300).

Regarding dependent claim 8, Yang teaches wherein the instructions are configured to cause the processor to display, on the display, a button for stopping playback of the image file in the user interface, a time line indicating the entire playback section of the image file, and a button for selecting whether or not to expose the image file, and display, based on stopping of playback of the image file, a playback button, a button for canceling the drawing output, and a button for displaying again the drawing output, on the user interface (paragraphs 403 – 411 and 

Regarding dependent claim 9, Yang teaches wherein the instructions are configured to cause the processor to divide, based on a designated reference, the entire playback section of the image file into multiple playback sections, and perform playback from a starting time of one of the playback sections, in response to a user input (paragraph 491: The device 100 may select the partial moving image segment 5540 from the first frame ( or the first time line) to the n-th frame (or the n-th timeline), from the online learning content 5510, and then, the device 100 may display or reproduce the selected partial moving image segment 5540), and wherein the designated reference comprises at least one of a playback time selected by the user, a playback time at which the attribute of the drawing tool is changed, a time at which drawing of each part of the object starts, and a designated time unit (paragraph 401: the device 100 may add information about the new stroke to a timeline corresponding to the deleted partial handwritten content from the list 3720 of the plurality of strokes or the device 100 may add the information about the new stroke to at the end of the list 3720 of the plurality of strokes).

Regarding dependent claim 13, Yang teaches wherein the instructions are configured to cause the processor to display, in the first section, movement of a tool for drawing the object while playing the image file (Figures 33C and 33D).

Regarding claim 15, claim 15 is similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claim 15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0339051) in view of Gupta et al. (US 2016/0049094).  
.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0339051) in view of Official Notice.  
Regarding dependent claim 12, Yang does not expressly disclose wherein the instructions are configured to cause the processor to repeatedly play at least a part of one of the playback sections a predetermined number of times or until a designated user input is received.  Examiner takes Official Notice that the concept of replay or loop function and the advantage of continuously analyzing an animation for better review are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Yang's system to incorporate a loop or repeat function in the control panel.  One would be motivated to do so because this would help continuously analyzing an animation for better review.  

Allowable Subject Matter
Claims 7, 11, and 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612